EXHIBIT 10.72

PROMISSORY NOTE

      $2,653,701   College Park, Maryland     as of April 30, 2001

             FOR VALUE RECEIVED, Neuralstem, Inc., a Delaware corporation
(hereinafter called the “Maker”), promises to pay to the order of Gene Logic,
Inc. (hereinafter, together with all subsequent holders of this Note, called the
“Payee”) the principal sum of Two Million Six Hundred and Fifty Three Thousand
Seven Hundred and One Dollars ($2,653,701), together with interest on the unpaid
principal balance hereof from time to time outstanding, at a fixed rate of
interest equal to six percent (6%) per annum, said principal and interest being
due and payable in the following manner:

             This Note will mature and the entire unpaid balance of principal
hereof, together with all accrued and unpaid interest hereon, shall become due
and payable on the earlier to occur of (i) three (3) business days after the
closing of an equity financing by the Maker of at least Ten Million
($10,000,000) or (ii) April 30, 2005, if not earlier paid.

             The Maker shall pay, promptly upon demand, all costs of collection,
including reasonable attorneys’ fees if this Note is referred to an attorney for
collection after default, whether or not any action shall be instituted to
enforce or collect this Note. Time is of the essence hereof for all purposes.

             All payments on this Note shall be applied first to the payment of
accrued but unpaid interest, and any remainder shall be applied to reduction of
the principal balance hereof. The rate of interest hereon shall be calculated on
the basis of a 360-day year factor applied to actual days elapsed. All payments
hereunder shall be payable in lawful money of the United States of America and
shall be made to the Payee in immediately available funds at such address as the
Payee may from time to time designate in writing to the Maker.

             The Maker shall have the right and privilege to prepay this Note,
in whole or in part, at any time provided that each prepayment shall include all
accrued and unpaid interest on or with respect to the principal amount to be
prepaid. Such prepayment shall not be subject to any premium for prepayment.

             The Maker and any endorsers or guarantors hereof severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest or notice of protest and nonpayment,
bringing of suit and diligence in taking any action to collect any sums owing
hereunder or in proceeding against any of the rights and properties securing
payment hereof. From time to time, without affecting the obligation of the Maker
to pay the outstanding principal balance of this Note and to observe the
covenants of the Maker contained herein, without affecting the duties and
obligations of any endorser hereto, without affecting the duties and obligations
of any guarantor hereof, without giving notice to or obtaining the consent of
the Maker or any endorser hereto or guarantor hereof, and without

1.



--------------------------------------------------------------------------------



liability on the part of the Payee, the Payee may, at the option of the Payee,
extend the time for payment of interest hereon and/or principal hereof, reduce
the payments hereunder, release anyone liable on this Note, accept a renewal of
this Note, modify the terms and time of payment of this Note, join in any
extension or subordination or exercise any option or election hereunder, modify
the rate of interest or period of principal repayment or principal due date of
this Note or exercise any option or election hereunder. No one or more of such
actions shall constitute a novation.

             The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of the Senior Indebtedness.

             “Senior Indebtedness” shall mean, unless expressly subordinated to
or made on a parity with the amounts due under this Note, the principal of,
unpaid interest on and amounts reimbursable, fees, expenses, costs of
enforcement and other amounts due in connection with (a) indebtedness of the
Maker to banks or commercial finance or other lending institutions regularly
engaged in the business of lending money (including venture capital, investment
banking or similar institutions and their affiliates which sometimes engage in
lending activities but which are primarily engaged in investments in equity
securities), whether or not secured, and (b) any such indebtedness or any
debentures, notes or other evidence of indebtedness issued in exchange for such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a guarantor. “Senior Indebtedness” shall not include any
form of equity securities of the Maker.

             By acceptance of this Note, the Payee agrees to execute and deliver
customary forms of subordination agreement requested from time to time by the
holders of Senior Indebtedness and, as a condition to the Payee’s rights
hereunder, the Maker may require that the Payee execute such forms of
subordination agreement, provided that such forms shall not impose on the Payee
terms less favorable than those provided herein.

             Any of the following shall constitute an event of default hereunder
(each an “Event of Default”): (a) default in the payment of the principal and
unpaid accrued interest of this Note when due and payable; (b) a breach of any
representations and warranties contained in this Note; (c) any petition in
bankruptcy being filed by or against the Maker or any proceedings in bankruptcy,
insolvency or under any other laws relating to the relief of debtors being
commenced for the relief or readjustment of any indebtedness of the Maker,
either through reorganization, composition, extension or otherwise and which, in
the case of any involuntary proceedings shall be acquiesced to by the Maker or
shall continue for a period of 30 days undismissed, undischarged or unbonded;
(d) the making by the Maker of an assignment for the benefit of creditors; or
(e) the appointment of a receiver of any property of the Maker which shall not
be vacated or removed within thirty (30) days after appointment.

             When any Event of Default has occurred and is continuing, at any
time after the occurrence of any such Event of Default, the entire outstanding
amount of principal and interest of this Note may, at the option of the Payee,
be declared to be immediately due and payable, without presentment, demand
protest or together notice of any kind, all of which are hereby

2.



--------------------------------------------------------------------------------



expressly waived. When any Event of Default under (c), (d) or (e) hereof has
occurred and is continuing, then the entire outstanding amount of principal and
interest of this Note shall immediately become due and payable, together with
all other amounts payable under this Note, without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived. Failure to
exercise any of the foregoing options upon the happening of one or more of the
foregoing events shall not constitute a waiver of the right to exercise the same
or any other option at any subsequent time in respect to the same or any other
event, and no single or partial exercise of any right or remedy shall preclude
other or further exercise of the same or any other right or remedy. Upon an
Event of Default, Payee may pursue any and all other rights, remedies and
recourses available to the Payee, or pursue any combination of the foregoing,
all remedies hereunder being cumulative. The Payee shall have the right to
rescind any acceleration in payment of this Note for default as aforesaid, if
the Payee so elects, in which event this Note shall be construed, interpreted
and enforced in the same manner as if the Payee had not elected to declare the
unpaid principal balance and accrued interest of this Note at once due and
payable. The Payee shall have no duty to exercise any or all of the rights and
remedies herein provided or contemplated. The acceptance by the Payee of any
payment hereunder that is less than payment in full of all amounts due and
payable at the time of such payment shall not constitute a waiver of the right
to exercise any of the foregoing options at that time or at any subsequent time,
or nullify any prior exercise of any such option without the express written
consent of the Payee.

             The terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties.
Notwithstanding the foregoing, the Maker may not assign this Note. The Payee may
not assign, pledge, or otherwise transfer this Note without the prior written
consent of the Maker, except (a) for transfers to its affiliates or (b) upon
(i) a sale, lease or other disposition of all or substantially all of the assets
of the Payee, (ii) a merger or consolidation in which the Payee is not the
surviving corporation; (iii) a consolidation, merger, reorganization of the
Payee in which the stockholders of the Payee immediately prior to such
transaction own less than 50% of the Payee’s voting power immediately after such
transaction, or any transaction or series of related transactions in which in
excess of 50% of the Payee’s voting power is transferred, or (iv) a reverse
merger in which the Payee is the surviving corporation but the shares of common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise. Subject to the preceding sentence, this Note may be transferred only
upon surrender of the original Note for registration of transfer, duly endorsed,
or accompanied by a duly executed written instrument of transfer in a form
satisfactory to the Maker. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered Payee of this Note.

             Maker hereby represents and warrants that the execution and
delivery of, and compliance with the terms of, this Note will not, with or
without the passage of time, or giving of notice, result in a violation, or be
in conflict with or constitute a default or require prior written consent of any
third party under any term or provision of any mortgage, indenture, contract,
agreement or instrument or of the charter or by-laws of the Maker as of the date
hereof.

             This Note shall be governed by and construed according to the laws
of the State of Maryland, without regard to principles of conflict of laws.

3.



--------------------------------------------------------------------------------



             Any attorney at law may appear in any court of record in the State
of Maryland or in the United States, after demand on this Note following an
Event of Default, and waive the issuing of service of process and confess a
judgment against the Maker in favor of the Payee for the amount then appearing
due hereunder, together with interest, costs of suit and reasonable attorneys’
fees, and thereupon release all errors and waive all right of appeal.

             It is expressly stipulated and agreed that the loan evidenced by
this Note is a “commercial loan” as defined in the Commercial Law Article of the
Annotated Code of Maryland.

             In any case where the date of maturity of interest on, or principal
of, this Note shall be a Sunday or legal holiday, or a day on which banking
institutions in the city of payment are authorized by law or executive order to
close (any other day being herein referred to as a “Banking Day”), then payment
of interest or principal need not be made on such date, but may be made on the
next succeeding Banking Day; provided, however, that interest shall continue to
accrue through the actual date of payment.

[Signature page follows]

4.



--------------------------------------------------------------------------------



             Executed under seal in College Park, Maryland, and intending this
Note to be a sealed instrument, as of the date and year first above written.

      ATTEST:   Neuralstem, Inc.   /s/ Kathy Mattis        By: /s/ I. Richard
Garr     (SEAL)
Name: I. Richard Garr
Title: President

 

 

 

 

 

 

[Promissory Note Signature Page]